DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
line 2 recites “the electrical stimulation devices”, there is no antecedent basis for this claim limitation this should likely be amended to recite “the electrical stimulation electrodes” as recited in line 1. 
line 6 recites “the program stored in the memory”, this is in reference to the computer program from the previous line.  In order for consistency it is suggested that the language is amended to read “the computer program stored in the memory”. 
Claims 2 and 24 recite “a user”, this lacks proper antecedent basis and should be amended to recite “the user”. 
Claims 7 and 9 each recite “a patient” this language lacks proper antecedent basis and the word “a” should be replaced with “the”. 
Claims 9-11, 23, 26, 27 recites “cueing”; this language lacks proper antecedent basis and the language should be amended to recite “the cueing”.
Claim 15 recites “the level” this language lacks proper antecedent basis and should be amended to recite “a level”.  
Claims 25 and 27 recite “a patient” this language lacks proper antecedent basis and should be amended to recite “the patient”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 7 and 9 recite “the controller senses”, controllers do not sense controllers determine or calculate based on signals sensed from sensors.  This language is therefore indefinite. 
Claim 25 recites “the controller is programmed to be customized to parameters specific to a patient for recognizing taps”.  This language is indefinite in that it is unclear what the recognition of taps has to do with customized parameters.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 15-19, 22-23, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gesotti US 2008/0208288.
Regarding claims 1, 17 and 28:  Gesotti disclose a cueing actuator including stimulation electrodes 120 (figure 1), wherein the electrical stimulation electrodes 120 (figure 1) are configured to be disposed on each leg of a patient to provide bilateral stimulation (figures 5a/5B); a memory for storing a non-transitory computer program (paragraph 0036 discusses software which is embedded in the system, this would inherently be imbedded in memory); and a controller 108 (figure 1) programmed to execute the computer program (paragraph 0036) to allow the controller to activate cueing automatically in response to detection of gait dysfunction (paragraphs 0032 -0036); wherein the electrical stimulation electrodes, memory and controller are in electrical contact (figure 1); and wherein the controller is programmed to determine characteristics of the patient to activate cuing customized to the patient (paragraph 0036).   Specifically regarding claim 17: Gesotti discloses a user interface109/116 (figure 1) which allows for manual cuing instructions (paragraph 0036). 
Regarding claim 2: Gesotti discloses a motion sensor (paragraph 0033 “motion sensor”) configured for sensing motion signals (paragraph 0033) of the user and wherein the controller 108 (figure 1) is programmed to receive motion signals from the motion sensor and perform automatic detection of a gait dysfunction or potential dysfunction (paragraphs 0033 and 0036) and to activate the actuator upon detection (paragraphs 0033 and 0036).  
Regarding claims 3 and 18-19:  Gesotti discloses the user interface has a button for manual cueing (paragraph 0036).  Buttons are not specifically disclosed however this is a typical user interface which inherently has buttons. 
Regarding claim 4:  Gesotti discloses that the controller 108 and the cueing actuator are programmed to perform sensory level cueing and motor level cueing (paragraphs 0030-0031). 
Regarding claim 5:  Gesotti discloses bradykinesia and rigidity associated with Parkinson’s disease which is considered to be freeze of gait (paragraph 0030). 
Regarding claim 6:  Gesotti discloses that the intensity is set below a motor threshold (paragraph 0081); therefore the motor threshold is determined and is thus considered to be the determined characteristic. 
Regarding claim 7:  Gesotti disclose that the controller is programmed to activate the cueing actuator to prevent gait dysfunction when the controller senses that the patient is walking (paragraphs 0032-33, 0036 and 0086).
Regarding claim 8:  Gesotti discloses that the controller is programmed to apply electrical stimulation cueing at an intensity insufficient to elicit functional muscle contraction (paragraph 0071); in which the cueing includes afferent nerves (paragraphs 0031 and 0084).  The remainder of the claim language is either functional/intended use language, inherent to physiology language or optional claim language.  Applicant is reminded that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises
Regarding claim 9:  Gesotti discloses that the controller is programmed to activate the cuing actuation to prevent gait dysfunction when the controller senses walking and the controller is programed in a continuous or adaptive cuing mode (paragraphs 0032-33, 0036, 0086). Gesotti is considered to be operating in the adaptive mode (see paragraph 0036). 
Regarding claims 11-12:  Gesotti disclose that the controller is programmed to dynamically modify the cuing in real time according to conditions and to modulate in real time using closed loop control (paragraphs 0036, 0086).
Regarding claims 15-16:  Gesotti discloses that a level or intensity of stimulation can be adjusted with custom limits locally or remotely and the controller is programmed to dynamically choose how to stimulate based on patient characteristics (paragraph 0036). 
Regarding claim 22:  Gesotti discloses a wireless connection between the controller and user interface (paragraph 0039). 
Regarding claim 23: Gesotti discloses that the controller is programmed to activate the cueing for a pre-define duration (this is inherent; the stimulation is not indefinite, figure 2 shows typical signals which end; also see paragraphs 0031, 0067). 
Regarding claim 29:  Gesotti discloses mechanical vibrations as the cueing (paragraphs 0035-36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gesotti US 2008/0208288 in view of Miesel et al. US 2007/0250134.
Regarding claim 10:  Gesotti discloses the claimed invention, however Gesotti does not specifically disclose that upon determination of the gait dysfunctions successful treatment the stimulation ends.  Miesel however teaches of monitoring a gait to determine gait freeze (see figure 11, 132 and 138); stimulation is delivered at 144 and if the gait freeze is not determined 138 (figure 11) the loop goes to monitoring and no additional stimulation.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gesotti to include stopping stimulation if gait freeze is not determined, as taught by Miesel, in order to only stimulate when necessary.    

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gesotti US 2008/0208288 in view of Bleich et al. US 2013/0171599.
Regarding claims 20-21:  Gesotti discloses the claimed invention, however Gesotti does not specifically disclose a user interface is on a watch.  Bleich however teaches of a similar system which has a user interface which resides on a smartphone or watch (paragraph 0239).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gesotti to include a smartphone or watch as the user interface, as taught by Bleich, in order to  have a user interface common to the user. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gesotti US 2008/0208288 in view of Tong et al. US 2004/0082979.
Regarding claim 24:  Gesotti discloses the claimed invention, however Gesotti does not specifically disclose patient initiation of stimulation.  Tong however teaches of a manual mode in which the patient initiates stimulation (paragraph 0068).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gesotti to include a manual mode for patient initiation of stimulation, as taubht by Tong, in order to stimulate the tissue when needed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2. 5-6, 8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9 and 11 of U.S. Patent No.10,744,324. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/938,606
10,744,324
Common subject matter
1-2
1
Cueing actuator including a motion sensor, electrodes or haptic devices, memory, and a controller to automatically respond to gait dysfunction, the controller programmed to determine a characteristic of a patient to activate cueing.
5
2
Freeze of gait is the dysfunction. 
6
4
the characteristics include skin impedance, and/or sensory threshold, and/or motor threshold, and/or pain threshold, and/or pain tolerance, and/or the patient's changing response to motor level stimulation as a cue and/or the patient's changing response to sensory level stimulation as a cue.
8
6
wherein the controller is programmed to apply electrical stimulation cueing at an intensity level which is insufficient for functional muscle contraction, in which said cueing includes stimulation of either afferent or efferent nerves, in which afferent nerve stimulation causes a patient central nervous system to cause an action, and efferent nerve stimulation directly causes a muscle contraction with consequent triggering of afferent nerves causing the patient's central nervous system to trigger an action giving rise to a natural motor response, and in which said efferent nerve cueing is at an intensity level which is insufficient for functional muscle contraction, and optionally wherein the controller is programmed to control cueing to exceed a multi-modal somatosensory threshold but not to cause a functional muscular contraction, in which electrode stimulation intensity is across a full continuum from a simple muscle twitch response up to but not including a muscle contraction of sufficient intensity as would aid in the execution of a functional movement.
10
9
wherein the controller is programmed to activate cueing with a series of bursts until it automatically determines that gait dysfunction has ended.
11-12
11
wherein the controller is programmed to dynamically modify cueing in real time according to conditions.  Closed loop control. 


Allowable Subject Matter
Claims 13-14 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792